      Case 1:20-cv-03496-LMM-JSA Document 13 Filed 12/23/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


Kandice Green,                                 Case No.: 1:20-cv-03496-LMM-JSA

                 Plaintiff,

      vs.

General Revenue Corporation,
a foreign profit corporation,

                 Defendant.

              PARTIES’ JOINT RESPONSE TO THIS COURT’S
                       ORDER TO SHOW CAUSE

      NOW COME the Plaintiff, KANDICE GREEN, and Defendant, GENERAL

REVENUE CORPORATION, by and through their respective undersigned counsel,

and respond to this Court’s Order to Show Cause as follows:

      On August 24, 2020, Plaintiff filed the above-captioned action. (Doc #1.) On

November 23, 2020 Plaintiff filed a proof of service indicating Defendant was

allegedly served on November 6, 2020, making the deadline for Defendant to file a

response to the Complaint November 27, 2020 (Doc #6). On December 2, 2020,

this Court ordered Plaintiff to file an appropriate motion to dispose of the action, or

otherwise show cause by December 23, 2020 why this case should not be dismissed

for failure to prosecute. (Doc #9).
      Case 1:20-cv-03496-LMM-JSA Document 13 Filed 12/23/20 Page 2 of 3




      On December 8, 2020, Defendant’s counsel filed a Notice of Appearance as

well as Defendant’s Notice of Lack of Service and Intent to Defend if Plaintiff

Proceeds (Doc. # 11). Therein, Defendant explained that it was not served and never

received notice of any alleged service of process, as verified by CT Corporation,

otherwise it would have appeared and defended, as Defendant had communicated to

Plaintiff it would do should Plaintiff choose to proceed (with no response from

Plaintiff). (Id.) On December 17, 2020, Plaintiff advised the Defendant of its intent

to proceed with this lawsuit.

      Although Defendant disputes that service was ever made, Defendant has

agreed to waive its objection and accept service through counsel given Plaintiff’s

stated intention to proceed. The Parties have agreed to jointly request that the Court

set a deadline of January 29, 2021 for Defendant to respond to the Plaintiff’s

Complaint.

      Plaintiff and Defendant have further been in settlement negotiations to attempt

an early resolution of this dispute. The Parties are hopeful they will reach a resolution

soon, and if they do, will promptly file a notice of settlement. Therefore, the parties

request this Court: (1) find Plaintiff satisfied the Order to Show Cause; and (2) set a

deadline for Defendant to respond to the Complaint of January 29, 2021, should the

Parties not amicably resolve the dispute before that date.

Respectfully submitted,



                                           2
     Case 1:20-cv-03496-LMM-JSA Document 13 Filed 12/23/20 Page 3 of 3




Dated: December 23, 2020

/s/ Daniel M. Brennan                        /s/ Nathan J. Allen
Daniel M. Brennan                            Nathan J. Allen (P70335)
Georgia Bar No. 271142                       Georgia Bar No. 141304
CREDIT REPAIR LAWYERS OF                     Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
AMERICA                                      One Ninety One Peachtree Tower
22142 West Nine Mile Road                    191 Peachtree St. NE, Suite 4800
Southfield, MI 48033                         Atlanta, GA 30303
(248) 353-2882                               Telephone: 404-881-1300
Fax (248) 353-4840                           Facsimile: 404-870-1732
Email – daniel@crlam.com                     Email - Nathan.Allen@ogletree.com
Attorneys for Plaintiff                      Counsel for Defendant General Revenue
                                             Corporation


                             PROOF OF SERVICE

      I, Daniel M. Brennan, hereby state that on December 23, 2020, I served a copy

of the foregoing document upon all parties and counsel as their addresses appear of

record via the Court’s CM/ECF system.

                                               /s/ Daniel M. Brennan



             LOCAL RULE 7.1 CERTIFICATE OF COMPLIANCE

      I certify that the foregoing document filed with the Clerk of Court has been

prepared in 14-point Times New Roman font in accordance with Local Rule 5.1(C).

                                               By: /s/ Daniel M. Brennan
                                               Daniel M. Brennan
                                               Georgia Bar No. 271142




                                         3
